Exhibit 99.1 RESIGNATION OF OFFICER February 25, 2013 Board of Directors Vidable, Inc. Gentlemen: I tender my resignation as President, Chief Financial Officer, and Secretary, such resignation to be effective immediately. Thank you in advance for your prompt attention to this matter. Sincerely yours, /s/ Lino Luciani Lino Luciani 1 RESIGNATION OF DIRECTOR February 25, 2013 Board of Directors Vidable, Inc. Gentlemen: I tender my resignation as a director of Vidable, Inc., such resignation to be effective immediately. My resignation as a director is not because of any disagreements with Vidable,Inc. on matters relating to its operations, policies, and practices. Thank you in advance for your prompt attention to this matter. Sincerely yours, /s/ Lino Luciani Lino Luciani 2
